Per curiam.
After the State Bar issued a formal complaint based on a grievance filed by a client of respondent Jack E. Miller, Miller filed a petition for voluntary surrender of his license to practice law in the State of Georgia. Miller, recently retired, admitted conduct in violation of *347Standards 4 and 45 of Bar Rule 4-102 by his failure to account for property entrusted to him in a fiduciary capacity by his client, and by his false statements to his client that her property was in the bank drawing interest. Also, Miller admitted to conduct in violation of Standards 61, 63 and 65 by failing to deliver his client’s property promptly after she requested its return, and by failing to render a formal accounting to his client of her property which she had entrusted to Miller in a fiduciary capacity.
Decided July 15, 1992.
William P. Smith III, General Counsel State Bar, Cynthia Hinrichs Aeree, Assistant General Counsel State Bar, for State Bar of Georgia.
Based on the recommendation of the Special Master and the report of the Review Panel of the State Bar, this court accepts Miller’s petition for voluntary surrender of his license to practice law in the State of Georgia, which is tantamount to disbarment.

All the Justices concur.